Case: 1:21-cr-00025-SRC-ACL Doc. #: 4 Filed: 02/02/21 Page: 1 of 2 PageID #: 11

                                                                                            FILED
                              IN THE UNITED STATES DISTRICT COURT                         FEB '""'2 2021
                                  EASTERN DISTRICT OF MISSOURI·                       U. S. DISTRICT COURT
                                     SOUTHEASTERN DIVISION                          EASTERN DISTRICT OF MO
                                                                                        CAPE GIRARDEAU


UNITED STATES OF AMERICA,                        )
                                                 )
                 Plaintiff,                      )
                                                 )
       vs.                                       ) No.                   1:21 CR00025SRC/ACL
                                                 ).
SHAWNEE M. JOHNSON,                              )
                                                 )
                 Defendant.                      )


                  MOTION FOR PRE-TRIAL DETENTION AND HEARING

       Comes now the Unifed States of America, by and through its attorneys, Sayler A.

Fleming, United States Attorn~y for the Eastern'nistrict of Missouri, and Julie A. Hunter,

Assistant United States Attorney for said District, and moves the Court to order defendant

detained pending trial, and further requests that a detention hearing be held three (3) days from

the date of defendant's initial appearance befor~ the United States Magistrate Judge pursuant to

Title 18, United States Code, Section 3141, et seq.

       As and for its grounds, the Government states as follows:

       1.        Defendant is charged with Possession of a Firearm -in Furtherance of a Drug

Trafficking Crime, in violation of Title 18, United States Code, Section 924(c)(1 )(A).

       2.        Accordingly, a rebuttable presumption arises pursuant to Title 18, United States

Code, Section 3142(e)(3) that there are no conditions or combination of conditions which will

reasonably assure the appearance of the defendant as required, and the safety of any other person
             '
and the community.

       3.        There is a serious risk that the defendant will flee.




                                                                (
,,,   -   ~   -~   .   Case: 1:21-cr-00025-SRC-ACL Doc. #: 4 Filed: 02/02/21 Page: 2 of 2 PageID #: 12




                               4.      The defendant is a threat to the community.

                               WHEREFORE, the Government requests this Court to order defendant detained prior to

                       trial, and· further to order a: detention hearing three (3) days from the date of defendant's initial

                       appearance.

                                                                       Respectfully submitted,


                                                                       SAYLER A. FLEMING
                                                                       UNITED STATES ATTORNEY


                                                                      ~,f~             a.     fi~
                                                                     ' LIE A. ffiJNTER/#51612MO
                                                                       ASSISTANT UNITED STATES ATTORNEY
                                                                       555 Independence, 3rd Floor
                                                                       Cape Girardeau, MO 63703
                                                                       (573) 334-3736
                                                                       julie.hunter@usdoj.gov
